IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

 

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Vv. Case No. 14-00029-01/19-CR-W-GAF
FRENKLYN PIGGIE,
Defendant.

MOTION FOR EXTENSION OF TIME TO FILE REPLY TO GOVERNMENT’S
RESPONSE IN OPPOSITION TO DEFENDANT’S PRO SE MOTION TO REDUCE
SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i) - COMPASSIONATE
RELEASE

COMES Defendant, Frenklyn Piggie (“Piggie”), appearing pro se, and files his Motion for
Extension of Time to File Reply to Government’s Response in Opposition to Defendant’s Pro Se
Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) — Compassionate Release
(“GO”), and would show as follows:

I. Preliminary Statement

As a preliminary matter, Piggie respectfully requests that the Court be mindful that “a pro se
complaint should be given liberal construction, we mean that if the essence of an allegation is
discernible ... then the district court should construe the complaint in a way that permits the
layperson’s claim to be considered within the proper legal framework.” See Solomon v. Petray, 795

F.3d 777, 787 (8" Cir. 2015); Estelle v. Gamble, 429 U.S. 97 (1976) (same); and Haines v. Kerner,

404 U.S. 519 (1972) (same).

Case 4:14-cr-00029-GAF Document 871 Filed 05/24/21 Page 1 of 3
II. Reason for Extension of Time to File Reply

Piggie has just became aware of the GO from an source outside of the prison that was filed
by the government on May 17, 2021. He has not received a copy of same in the prison mail as of this
date. However, his source informs him that the GO is twenty-three (23) in length. As such, he seeks
approximately forty-five (45) day extension of time, up to and including, July 5, 2021, in which to
file his Reply. This is because he does not know when he will receive the GO in the prison mail and
because there has been limited access to the law library because of the pandemic.

WHEREFORE, premises considered, Piggie prays that the Court grant a 45-day extension
of time in which to file his Reply to the GO, up to and including July 5, 2021.

Respectfully submitted,

Dated: May 20, 2021. 4 Ln
FRENKLYN PIGGIE
REG. NO. 13137-045
FCI COLEMAN LOW
FEDERAL CORR. INSTITUTION
P.O. BOX 1031
COLEMAN, FL 33521

CERTIFICATE OF SERVICE

I hereby certify that on May 20, 2021, a true and correct copy of the above and foregoing
Motion for Extension of Time to File Reply to Government’s Response in Opposition to Defendant’ s
Pro Se Motion for Compassionate Release/Reduction in Sentence Pursuant to 18 U.S.C. §
3582(c)(1)(A) and the First Step Act of 2018 was sent via U. S. Mail, postage prepaid, Brent
Venneman, Assistant U.S. Attorney at U.S. Attorney’s Office - KCMO, 400 E 9th Street, Suite 551 0,
Kansas City, MO 64106.

 

Ler bers Legge

FRENKLYN PIGGIE

Case 4:14-cr-00029-GAF Document 871 Filed 05/24/21 Page 2 of 3
FRENKLYN PIGGIE
REG. NO. 13137-045
FCI COLEMAN LOW
FEDERAL CORR. INSTITUTION
P.O. BOX 1031
COLEMAN, FL 33521
May 20, 2021

Clerk, U. S. District Court
Western District of Missouri
Western Division - Kansas City
400 East Ninth Street

Kansas City, MO 64106

RE: Piggie v. United States
Crim No. 4:14-cr-00029-GAF-1

To the Clerk of the Court:

Enclosed please find and accept for filing Defendant’s Motion for Extension
of Time to File Reply to Government’s Response in Opposition to Defendant’s Pro
Se Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) -
Compassionate Release . Please submit this document to the Court.

Thank you for your assistance in this matter.

Sincerely,

FRENKLYN PIGGIE
Appearing Pro Se

Encl. as noted

Case 4:14-cr-00029-GAF Document 871 Filed 05/24/21 Page 3 of 3
